In re Oestreicher, David W., II; — Interve-nor(s); applying for Rehearing of this Court’s Action dated November 17, 1995; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 366-598; Court of Appeal, Fifth Circuit, No. 95-CM-0270.
Rehearing granted. This court’s order of November 17, 1995 is amended to require Robert L. Hackett to return all funds previously released to him to the registry of the court. Neither the March 22, 1995 or the June 12, 1995 judgment of the trial court constitute final judgments on the issue of attorney fees; therefore, this issue still must be resolved by the trial court prior to any distribution of funds. In all other respects, our order of November 17,1995 is reinstated.